Citation Nr: 0527431	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Cogan's syndrome 
manifested by hearing loss, tinnitus, fatigue, joint pain, 
and claimed skin disease, muscle/bone/joint deterioration, 
and vertigo.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to January 
1976.  He also had service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In June 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge at the St. 
Petersburg, Florida, RO.  


FINDING OF FACT

The veteran's Cogan's syndrome is not related to his active 
service.  


CONCLUSION OF LAW

Cogan's syndrome was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records (SMR's); records from the veteran's National 
Guard service; the veteran's assertions, including testimony 
provided at a June 2005 video conference hearing before the 
undersigned Veterans Law Judge; multiple VA examination 
reports; medical literature on Cogan's syndrome; and private 
medical reports from Allen Memorial Hospital, Elyria Memorial 
Hospital & Medical Center, The Cleveland Clinic Foundation 
(to include letters from Dr. Erick Bournigal, J. Walton 
Tomford, and Leonard H. Calabrese), Dr. Gordon B. Hughes, Dr. 
Paul J. Borgmeier, Jr., and Dr. George L. Schmidt.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran is arguing that his Cogan's syndrome had its 
onset during a period of active duty for training (ACDUTRA) 
with the Army National Guard from July 7, 1989 to July 22, 
1989.    

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred or aggravated in the line of duty, or a period of 
inactive duty training during which the veteran was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves includes the Army National Guard of the United 
States. 38 U.S.C.A. § 101(26), (27).  

At the outset, the Board concedes that the veteran was on 
ACDUTRA in July 1989, that he suffered an upper respiratory 
infection while on ACDUTRA during July 1989, and that the 
veteran has a current diagnosis of Cogan's syndrome.  The DA 
Form 1379, Unit Record of Reserve Training for the period 
July 5, 1989 to July 23, 1989, does list the veteran's name 
and a June 14, 1989 record from the Adjutant General's 
Department for the State of Ohio shows that the veteran's 
Army National Guard unit was ordered to annual training for 
the period July 8, 1989 to July 23, 1989.  Further, a DA Form 
1379 and a DA Form 689, which was dated July 11, 1989 
remarked that the veteran had an early upper respiratory 
infection.  As to the diagnosis of Cogan's syndrome, a 
discharge summary from Elyria Memorial Hospital & Medical 
Center for the period August 30, 1989 to September 4, 1989 
listed final diagnoses of, inter alia, Cogan's syndrome- 
inflammatory otitis media.  September 1989 medical reports 
from The Cleveland Clinic Foundation also lists a diagnosis 
of Cogan's syndrome.  Finally, a May 2003 VA examination 
report by Dr. Phoebelyn Guerzon lists a diagnosis of Cogan's 
syndrome.  Thus, the crucial question remaining is whether 
the veteran's Cogan's syndrome had its onset during his 
period of ACDUTRA in July 1989, as the veteran contends.   

The Board notes that the veteran has also asserted that he 
was administered bio-warfare vaccinations in June 1989.  
However, an August 2002 form from the Adjutant General of 
Ohio, stated that there was no immunization record on file 
for the veteran at that department.  He has also alleged that 
he was bitten by a bug during ACDUTRA in 1989, which he 
argues triggered his immune system to become hyper.  However, 
there is simply no evidence in the record to substantiate 
this.

The relevant medical evidence includes a study on Cogan's 
syndrome titled "Cogan Syndrome: Studies in Thirteen 
Patients, Long-Term Follow-up, and a Review of the 
Literature" by Barton F. Haynes, Muriel I. Kaiser-Kupfer, 
Pamela Mason, and Anthony S. Fauci.  The Board notes that it 
appears that the article was copied from a larger 
publication, as the title page is numbered "426," but there 
is nothing in the record which identifies such publication.  
It was stated in the article that 42 percent of typical and 
65 percent of atypical Cogan's syndrome patients developed 
their initial symptoms from seven to ten days after the onset 
of an upper respiratory infection.  Again, a DA Form 689, 
which was dated July 11, 1989, stated that the veteran had an 
early upper respiratory infection and the veteran contends 
that such is proof that his Cogan's syndrome had its onset 
during his period of ACDUTRA.  

In a May 2003 VA examination conducted by Dr. Phoebelyn 
Guerzon a diagnosis of Cogan's syndrome was listed.  The 
examiner noted the veteran's clinical records, "particularly 
the detailed admission history to the Cleveland Clinic 
[September 4, 1989], Elyria [H]ospital notes, clinical notes 
after discharge from the hospital to 1997, and the literature 
about Cogan's syndrome contained in the [claims folder]."  
The examiner remarked that the veteran contends that his 
Cogan's syndrome was precipitated by upper respiratory 
symptoms that occurred while he was on National Guard duty 
and noted the July 11, 1989 sick call slip.  The examiner 
stated, though, that the veteran's earliest Cogan's syndrome 
symptoms appeared as severe jaw pain on August 24, 1989, a 
month after his ACDUTRA period ended.  The examiner made 
reference to the Cogan's syndrome literature and that upper 
respiratory symptoms preceded the onset of Cogan's syndrome 
by six to ten days and then emphasized that the veteran had 
his upper respiratory infection "more than a month prior to 
the onset of his vertigo, hearing loss, and episcleritis."  
The examiner concluded: 

[t]herefore, his Cogan's syndrome did not 
occur during active service.  Cogan's 
syndrome is a very rare disease and a 
criteria has to be met before a diagnosis is 
made.  If one has to make the diagnosis, one 
has to fit exactly the clinical 
manifestations presented by the known 
diagnosed patients.  The [veteran] has 
Cogan's syndrome but his [symptoms] did not 
begin during his active service.       

An August 2003 letter from Dr. Paul J. Borgmeier noted that 
the veteran apparently developed symptoms of Cogan's syndrome 
around August 24, 1989.  He referenced literature on Cogan's 
syndrome and stated that "relatively frequently there has 
been preceding upper respiratory infection prior to the onset 
of Cogan's syndrome.  Implication in the articles was that 
the preceding infection was usually within 7-10 days of the 
onset of the disease, but specific time frames of the cases 
sited [sic] were not provided."  He further stated:

[s]ine [sic] the exact nature of the 
relationship between infection and 
development of [] Cogan's syndrome is 
unclear there is no reason to believe that 
time between respiratory infection and 
development of the syndrome has to be less 
than 10 days and could not be [a] longer 
period of time.  Consequently it still seems 
likely that [the veteran's] respiratory 
infection in July [1989] was a precipitating 
factor for development of Cogan's syndrome.             

In a September 2003 letter by Dr. Leonard H. Calabrese, he 
stated that he had reviewed the veteran's initial Cleveland 
Clinic admission from September 1989 and stated "[t]here 
seems to be a chronological link between the development of 
his primary symptom complex and his duty in the National 
Guard.  The etiology of Cogan's syndrome, in my opinion, is 
unknown."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board acknowledges both the August 2003 letter from Dr. 
Borgmeier and the September 2003 letter from Dr. Calabrese.  
However, the opinions rendered in these letters regarding a 
nexus between the veteran's Cogan's syndrome and his period 
of ACDUTRA in July 1989 are speculative and equivocal.  In 
contrast, the May 2003 VA examination report by Dr. Guerzon 
included a definitive opinion stating that the veteran's 
Cogan's syndrome did not occur during active service.  
Moreover, it is stated that the veteran's claims folder had 
been reviewed in conjunction with Dr. Guerzon's May 2003 VA 
examination and the opinion rendered.  This is evident from a 
reading of the examination report.  Finally, Dr. Guerzon 
supports her opinion with a rationale.  Therefore, the Board 
finds the opinion rendered in the May 2003 VA examination 
report by Dr. Guerzon more persuasive than the opinions 
rendered by Dr. Borgmeier and Dr. Calabrese.  Accordingly, 
the veteran's claim must be denied.       

In this regard, the Board observes that the weight it places 
on a medical professional's opinion depends on factors such 
as the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence. Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In addition, the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board. Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993.)

Additionally, the Board has considered the veteran's 
statements submitted in support of his argument that he has 
Cogan's syndrome that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2002 letter informed the 
veteran of what the evidence must show in order to establish 
entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the March 2002 letter informed the veteran that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, stating that VA would help 
him get such things as medical records, employment records, 
or records from other federal agencies.  The letter also 
stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  Moreover, an April 2003 letter informed the 
veteran of the evidence VA had received in connection his 
claim on appeal and stated that VA was responsible for 
getting any additional medical evidence deemed necessary to 
properly evaluate his claim.  The letter further stated that 
VA would make reasonable efforts to get any evidence, the 
existence of which, VA was informed.  

In addition, the August 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send VA any 
evidence in his possession pertaining to the claims on 
appeal, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the August 2003 SOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notices, combined with the SOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

With regard to the veteran's National Guard records, a letter 
was sent to the veteran in July 2002, which directed him to 
contact his reserve unit and request that they forward his 
records to VA.  A letter was also sent from the St. 
Petersburg RO to the Ohio National Guard requesting the 
veteran's records in August 2002.  The veteran then submitted 
a DA Form 1379 and a DA Form 689, which was dated July 11, 
1989 and remarked that the veteran had an early upper 
respiratory infection.  The DA Form 1379, Unit Record of 
Reserve Training for the period July 5, 1989 to July 23, 
1989, does list the veteran's name and a June 14, 1989 record 
from the Adjutant General's Department for the State of Ohio 
shows that the veteran's Army National Guard unit was ordered 
to annual training for the period July 8, 1989 to July 23, 
1989.  Also submitted by the veteran was an August 2002 form 
from the Adjutant General of Ohio, which stated that there 
was no immunization record on file for the veteran at that 
department.  Additionally, VA received the veteran's Report 
of Separation and Record of Service for his period of 
National Guard service, which was from May 26, 1989 to June 
1, 1990.  It is noted that the claims folder also contains 
the veteran's Report of Medical History and Report of Medical 
Examination, both dated May 24, 1989.  The veteran indicated 
in his VA Form 9 that his medical records from the Ohio 
National Guard could not be found.  Considering the records 
that have been associated with the veteran's claims folder, 
the Board finds that a remand to develop for any further, 
potentially existing, National Guard records is unnecessary.  
The veteran has also asserted that he was administered bio-
warfare vaccinations in June 1989.  However, the August 2002 
form from the Adjutant General of Ohio, stated that there was 
no immunization record on file for the veteran at that 
department.  He also alleged that he was bitten by a bug 
during ACDUTRA in 1989, which he argues triggered his immune 
system to become hyper.  However, there is simply no evidence 
in the record to substantiate this. The veteran's primary 
assertion is that his Cogan's syndrome had its onset during 
ACDUTRA in July 1989 with an upper respiratory infection.  
The DA Form 689, dated July 11, 1989, did state that the 
veteran had an early upper respiratory infection.  Indeed, 
the Board has conceded that the veteran suffered from an 
upper respiratory infection in July 1989.  

The Board also points out that VA medical records were 
received by the RO subsequent to the October 2003 SSOC.  Some 
of these records are duplicates of May 2003 VA examination 
reports that were initially considered by the RO in the 
August 2003 SOC.  Still other records are new, in that they 
have not previously been considered by the AOJ, but not 
relevant to deciding the issue on appeal.  As has been 
stated, given that the Board has conceded that the veteran 
was on ACDUTRA in July 1989, that he suffered an upper 
respiratory infection while on ACDUTRA during July 1989, and 
that the veteran has a current diagnosis of Cogan's syndrome, 
the only issue remaining is whether the veteran's Cogan's 
syndrome is related to his active service.  In this regard, 
the one relevant piece of evidence submitted subsequent to 
the October 2003 SSOC is a May 19, 2003 addendum to the May 
2003 VA examination report by Dr. Phoebelyn Guerzon.  
Although rendered the same day as the examination report, it 
does not appear to have been considered by the AOJ.  Despite 
the foregoing, the Board has determined that such deficiency 
is harmless error.  Specifically, although this evidence does 
not duplicate evidence previously of record which was 
discussed in the SOC or SSOC, and is relevant to the issue on 
appeal (see 38 C.F.R. § 19.37(a)), the Board finds the 
evidence to be redundant, as it basically reiterates Dr. 
Guerzon's findings in the May 2003 VA examination report.                          

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for Cogan's syndrome manifested by hearing 
loss, tinnitus, fatigue, joint pain, and claimed skin 
disease, muscle/bone/joint deterioration, and vertigo, is 
denied.       



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


